Case 2:17-cv-07927-GW-SK Document 227 Filed 09/16/19 Page 1 of 2Priority
                                                                  Page ID #:11109
                        UNITED STATES DISTRICT COURT
                                                                Send
                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                Enter
                                                                                Closed           X
                                  CIVIL MINUTES - GENERAL                       JS-5/JS-6
                                                                                Scan Only



CASE NO.: CV 2:17-07927 SJO (SK)                        DATE: September 16, 2019
TITLE:        KST Data, Inc. v. DXC Technology, et al.

========================================================================
PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Paul Cruz                                     Not Present
Courtroom Clerk                                      Court Reporter

COUNSEL PRESENT FOR LEAD PLAINTIFF:                  COUNSEL PRESENT FOR DEFENDANTS:

Not Present                                          Not Present

========================================================================
PROCEEDINGS (in chambers): ORDER DENYING DEFENDANT ENTERPRISE SERVICES'
MOTION FOR RECONSIDERATION [Docket No. 215]

This matter is before the Court on Defendant and Counter-Plaintiff Enterprise Services, LLC's
("ES") Motion For Reconsideration ("Motion"), filed on April 10, 2019 as part of its briefing on an
independent attorneys' fees motion. Plaintiff and Counter-Defendant KST Data, Inc's ("KST")
opposed the Motion on April 22, 2019. For the following reasons, the Court DENIES ES's Motion
and orders judgment in favor of KST.

I.     ANALYSIS

The instant action arises from a series of contracts entered into by the National Aeronautics and
Space Administration ("NASA"), ES, KST, and DME Products and Systems ("DME"). The factual
background of this case is relatively complex, and the Court directs the parties to its prior order
for a detailed summary of the dispute. (See Order on Cross Motions for Summary Judgment, ECF
No. 188.)

In this prior order, the Court denied summary judgment to ES as to its breach of contract claim
against KST and granted summary judgment to KST as to ES' breach of contract claim against
KST. (Order on Cross Motions for Summary Judgment at 11.) The Court also found that ES had
wrongfully stopped performing the KST-ES Contract because KST had not, in fact, breached the
contract. (Order on Cross Motions for Summary Judgment at 10.) Accordingly, the Court granted
summary judgment to KST as to KST's breach of contract claim against ES. (Order on Cross
Motions for Summary Judgment at 15.)

The Court subsequently entered judgment in favor of KST. (See Order Granting Judgment To
KST, ECF No. 207.) The Court calculated the interest on the judgment amount as follows.
"Because California law would permit an 18% interest rate to be charged, the Court applies a 18%
pre-judgment interest on the amount of $3,180,232.41. As KST specifies in its briefing, this interest
would require ES to pay KST a total amount of $5,239,239,94 as of January 22, 2019. However,
pre-judgment interest continues to accrue until the date of this order. (See Mot. at 11-12.) After

                                            Page 1 of    2
Case 2:17-cv-07927-GW-SK Document 227 Filed 09/16/19 Page 2 of 2 Page ID #:11110
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL



CASE NO.: CV 2:17-07927 SJO (SK)                         DATE: September 16, 2019



the date of the instant judgment, ES shall be charged the California statutory rate of interest, 10%
per annum." (Order Granting Judgment To KST at 4-5.)

In the instant Motion, ES asks this Court to revisit this interest calculation. According to ES, "KST
has no contractual basis for the 18% pre-judgment interest that the Court applied in its final
judgment." (Mot. at 20, ECF No. 215.)

The Court disagrees with ES and DENIES the Motion. As a threshold matter, the Court notes that
ES wrongly filed the instant Motion as part of an Opposition to an attorneys' fees motion.1 ES
must normally file this type of motion in a separate pleading.

In any event, ES' Motion has no merit. Under Federal Rule of Civil Procedure 59(e), a party may
move the court to reconsider and amend a previous order. Fed. R. Civ. Proc. 59(e). The rule
offers an "extraordinary remedy, to be used sparingly in the interests of finality and conservation
of judicial resources." Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003) (citation omitted)
(emphasis added). A "motion for reconsideration should not be granted, absent highly unusual
circumstances, unless the district court is presented with newly discovered evidence, committed
clear error, or if there is an intervening change in the controlling law." Id. (citing Kona Enterprises,
Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)).

ES does not meet the extraordinary showing required on a motion for reconsideration. In fact, ES
makes no substantive argument as to why the Court should revisit the judgment entered in this
matter. KST has presented invoices to the Court that KST issued to ES and that obligate ES to
pay KST for work rendered. The invoices specify that unpaid accounts accrue at a rate of 18%.
ES has not contradicted this evidence. (See Order Granting Judgment To KST at 4.) Accordingly,
the Court DENIES ES' Motion For Reconsideration.

VI.       RULING

The Court DENIES ES' Motion For Reconsideration, ECF No. 215.

IT IS SO ORDERED.




      1
        The attorneys' fees motion remains pending in light of the appeal before the Ninth Circuit
      Court of Appeals and the continued accrual of fees connected to the appellate litigation.
      (Notice Of Appeal, ECF No. 216.)
                                             Page 2 of    2
